DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is an Ex parte Quayle action responsive to the reply filed on 12/15/2021.

Claims 1, 3, 9, 11, 14, 16 and 19 have been amended. 
Claims 13 and 18 have been canceled. 
Claims 1-12, 14-17, 19 and 20 are pending.
Amended specification was filed for entry.

This application is in condition for allowance except for the following formal matters: 

Claim 1, line 11, “the housing” should be - - the housing component - -.
Claim 8, line 3, “the first and second over mold” should be - - the first and second over molds - -.
Claim 9, line 15, “gap..” should be - - gap. - -. 
Claim 10, line 2, “the lip or tab.” should be - - the lip or the tab. - -.
Claim 15, line 3, “the first and second over mold” should be - - the first and second over molds - -.

REASONS FOR ALLOWANCE

Claims 1-12, 14-17, 19 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein a distal end of each arm includes an upward turned lip or tab that curves around a bottom edge of the housing component and is positioned about an exterior side of the housing component when the pair of arms are attached to the bottom end of the housing component.  
Regarding claim 9, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring 
Regarding claim 16, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring a reinforcement spring within the axially extending gap of the central boss; 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S COMMENT

In view of applicant’s amendments to the specification and claims submitted in the reply filed on 12/15/2021, the objections to the specification and claims indicated in the prior Office action have been withdrawn.  The claim rejections under 35 USC § 102 indicated in the prior Office action have been withdrawn.

Conclusion

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677